Order filed April 13, 2012.




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-12-00078-CV
                                   _____________
                                          _

                        LINDA BRUEGGEBORS, Appellant

                                           V.

                    KINGWOOD SENIOR VILLAGE, Appellee


                     On Appeal from County Court at Law No. 4
                           Montgomery County, Texas
                          Trial Court Cause No. 11-25852


                                      ORDER
      No reporter’s record has been filed in this case. The official court reporter for the
Court informed this court that appellant had not made arrangements for payment for the
reporter’s record. On March 8, 2012, the clerk of this court notified appellant that we
would consider and decide those issues that do not require a reporter's record unless
appellant, within 15 days of notice, provided this court with proof of payment for the
record. See Tex. R. App. P. 37.3(c). Appellant filed no reply.

      Accordingly, we order appellant to file a brief in this appeal on or before May 14,
2012. If appellant fails to comply with this order, the court will dismiss the appeal for
want of prosecution.



                       PER CURIAM